DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This office action is in response to amendments filed on 4/7/2022. Claims 1-18 have been cancelled. Claims 19-38 are newly added and pending.
Newly added claim 19 recites similar features to cancelled claim 1, and adding more features recited to clarify over cited prior arts and the 112(b) issues. Newly added claim 29 recites similar features to cancelled claims 6 and 14, and adding features to clarify over cited prior arts and the 112(b) issues.
The amendments have overcome the 112(b) issues and Double Patenting issues.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
	Applicant’s arguments against the cited prior arts have fully considered and are persuasive in light of the current amendments.
Allowable Subject Matter
The following is an examiner’s statement for reason of allowance:
The closest prior arts of record:
Chandra et al. (20140317463) discloses fanning circuits 415 that receives the output of a scan chain 314 and a fanout control signal 413 and sends the output of the scan chain 314 to either one input of the compressor 312 or multiple inputs of the compressor 312 based on the received fanout control signal. Outputs from scan flops 314 are exclusive OR (XOR) processed by compressor 312 to generate compressed outputs. These compressed outputs pass through the direction control logic 340 to register 344.

Gschwind (20040123198) discloses introducing specific data value at different parts of a clock signal.

However, with respect to independent claim 19, the prior arts of record does not explicitly disclose or fairly suggest, either individually or in combination, the limitations ““an input selector having N outputs respectively coupled to N inputs of the N buffer latches of the input buffer, the input selector having N first inputs coupled to a first functional data path and N second inputs coupled to a feedback data path, the input selector configured to select between the N first inputs and the N second inputs based on the scan enable signal; a clocking circuit, coupled to an output of the row counter and having a functional write address input and M row clock outputs, the clocking circuit configured to drive a selected row clock output of the M row clock outputs to an active state during a second part of the clock period, a selection of the selected row clock output based on the output of the row counter dependent upon the scan enable signal, or the functional write address input dependent on a write enable signal; an array of M rows and N columns of storage elements, inputs of each storage element of a column of the N columns of storage elements coupled to an output of a corresponding buffer latch of the N buffer latches of the input buffer, each storage element of a row of the M rows of storage elements coupled to a respective row clock output of the M row clock outputs and enabled to load during an active state of the respective row clock output; an output selector, coupled to the output of the row counter and having a functional read address input, M sets of N inputs respectively coupled to outputs of storage elements of the array of M rows and N columns of storage elements, and N outputs coupled to a second functional data path, the output selector configured to select between the M sets of N inputs based on the functional read address input or the output of the row counter dependent upon the scan enable signal; a scan input for the scan chain coupled to a first line of the feedback data path, other lines of the feedback data path respectively coupled to different outputs of the N outputs of the output selector, wherein a particular output of the N outputs of the output selector is not coupled to the feedback data path”, and with respect to independent claim 29, the prior arts of record does not explicitly disclose or fairly suggest, either individually or in combination, the limitations “providing a row scan address indicating a current active row of the array of storage elements; (a) selecting outputs of storage elements of the current active row as an output having N lines, including sending an output bit of scan data from a particular line of the N lines of the output through a scan output of the scan chain; (b) latching feedback data from a feedback data path having N lines into an input buffer in parallel during a first part of a clock period to ingest an input bit of scan data from a scan input for the scan chain, wherein a first line of the feedback data path is coupled to the scan input and other lines of the feedback data path are respectively coupled to different lines of the N lines of the output, wherein the particular line of the N lines of the output is not coupled to the feedback data path; (c) latching the feedback data from the input buffer into the storage elements of the current active row in parallel during a second part of the clock period; (d) repeating (b) and (c) for N-1 additional clock periods; (e) updating the row scan address to change the current active row of the array of storage elements and resetting the row scan address in response to the updated row scan address equaling reaching a terminal value; and (f) repeating (a) through (e) at least M times”.

The corresponding dependent claims further limit the independent claims and thus, also contain allowable subject matter by virtue of their dependency. Hence, claims 19-38 are allowable over the prior arts of record.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841. The examiner can normally be reached MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAZZAD HOSSAIN/Examiner, Art Unit 2111    
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111